Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Worsley (United States Patent US 9064117) teaches a device to provide authentication keys and encrypted boot images with processing blocks including cores. However, Worsley does not teach a second authentication key to decrypt the encrypted second boot image loaded into the buffer memory.
Zimmer et al. (United States Patent Application Publication US 2004/0064457) teaches a secure platform comprising a processor and a first memory containing a plurality of components. The components are authenticated sequentially by passing control of the authentication to the next core component. However, Zimmer does not teach to load the second boot image and the second authentication key loaded into the buffer memory.
Spangler et al. (United States Patent US 8386763) teaches a system and method to verify each stage of boot code. Especially, each verified stage of boot code verify the Spangler doe not teach to load the second boot image and the second authentication key loaded into the buffer memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/18/2021, with respect to “Claim Rejection Under 35 U.S.C. 112” have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of the claim 19 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/18/2021, with respect to “Claims 1, 2, 4-6, and 11” have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1)&(2) of claims 1, 2, 4-6, and 11 has been withdrawn. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187